Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of two counts of driving while intoxicated (Vehicle and Traffic Law § 1192 [2], [3]). We reject defendant’s contention that the sentence of two weekends in jail and a fine of $1,000 is unduly harsh or severe. Deterrence is a legitimate consideration in sentencing (see, People v Farrar, 52 NY2d 302, 305-306), particularly in the context of imposing a sentence for driving while intoxicated, which is widely recognized as a critical societal problem. Although deterrence alone would not have justified imposition of the maximum authorized term of imprisonment (see, People v Jensen, 111 AD2d 986, 987; People v Whiting, 89 AD2d 694, 695), the sentence of two weekends in jail is not the maximum term allowed, nor is it unduly harsh or severe, particularly in view of the underage drinking (see, People v Benedict, 274 AD2d *936750). Although the fine is the maximum amount allowed by law, there is no evidence that defendant is unable to pay the fine (cf., People v Helm, 260 AD2d 803), and we decline to reduce it. (Appeal from Judgment of Ontario County Court, Harvey, J. — Driving While Intoxicated.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Lawton, JJ.